10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:18-cr-00169-JCM-NJK Document 139 Filed 07/02/20 Page 1 of 18

 

—— FILED ————— RECEIVED
——— ENTERED ——— SERVED ON
COUNSEL/PARTIES OF RECORD

NICHOLAS A. TRUTANICH

 

 

 

 

United States Attorney JUL = 2 2020

District of Nevada

Nevada Bar Number 13644 CLERK US DISTRICT COURT
PETER S. LEVITT BY DISTRICT OF NEVADA DEPUTY

 

 

Assistant United States Attorney

501 Las Vegas Blvd. South, Suite 1100
Las Vegas, Nevada 89101

Phone: (702) 388-6336

Email: peter.s.levitt@usdoj.gov

Attorneys for the United States of America

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

UNITED STATES OF AMERICA, Case No.: 2:18-CR-00169 JCM-NJK
Plaintiff,
Plea Agreement for Defendant
v. Leslie Kalyn Pursuant to Fed. R. Crim. P.
LESLIE KALYN, L(A) and (B)
Defendant.

 

 

This plea agreement between LESLIE KALYN (“defendant”) and the United States

 

Attorney’s Office for the District of Nevada (the “USAO”) sets forth the parties’ agreement
regarding the criminal charges referenced herein and the applicable sentences, fines and
restitution in the above-captioned case. This agreement binds only defendant and the USAO and
does not bind the district court, the U.S. Probation Office, or any other federal, state, local, or
foreign prosecuting, enforcement, administrative, or regulatory authorities. This agreement does
not prohibit the USAO or any agency or third party from seeking any other civil or
administrative remedies, including civil forfeiture in rem, directly or indirectly against defendant

or defendant’s property.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
: 23

24

 

Case 2:18-cr-00169-JCM-NJK Document 139 Filed 07/02/20 Page 2 of 18

This agreement becomes effective upon signature by defendant, defendant’s counsel, and
an Assistant United States Attorney.
I. DEFENDANT’S OBLIGATIONS
1. Defendant agrees to:

a. At the earliest opportunity requested by the USAO and provided by the
district court, appear and plead guilty to a one-count Superseding Criminal Information, which
charges defendant with J/legal Remunerations for Health Care Referrals, in violation of 42 U.S.C.

§ 1320a-7b(b)(1)(A);

b. Stipulate to the facts agreed to in this agreement;

c. Abide by all agreements regarding sentencing contained in this agreement;

d. Not seek to withdraw defendant’s guilty plea once it is entered;

e. Appear for all court appearances, surrender as ordered for service of

sentence, obey all conditions of any bond, and obey any other ongoing court order in this matter;

f. Not commit any federal, state, or local crime;

g. Be truthful at all times with the U.S. Probation and Pretrial Services Offices
and the Court;

‘h. Before and after sentencing, upon request by the Court, the USAO, or the
Probation Office, provide accurate and complete financial information, submit sworn
statements, and/or give depositions under oath concerning defendant’s assets and defendant’s
ability to pay. As part of the required disclosure, defendant agrees to provide any and all
financial information and authorizations requested by the Probation Office for preparation of the

Presentence Report. Defendant further agrees that, upon filing of this agreement, the USAO is ©

authorized to obtain defendant’s credit report. Defendant will also complete a financial form

provided by the USAO, to include all supporting documentation, and return it to the USAO

2

 
10
11
12
13
14
15
16
17
18
19
20
21
22
2

24

 

Case 2:18-cr-00169-JCM-NJK Document 139 Filed 07/02/20 Page 3 of 18

within three (3) weeks from entry of the plea. Defendant agrees that the district court may enter
any order necessary to effectuate or facilitate disclosure of defendant’s financial information.

1. To facilitate payment of any fine, forfeiture, restitution, or assessment,
surrender assets defendant obtained directly or indirectly as a result of defendant’s crimes.
Defendant agrees to voluntarily release funds and property under defendant’s control or in which
defendant has any property interest, before and after sentencing, to pay any fine or restitution
identified in this agreement, agreed to by the parties, or ordered by the Court. |

j. Defendant agrees that restitution shall be ordered due and payable in full
immediately after the judgment is entered, and that the full amount of any restitution ordered is
subject to immediate enforcement and collection by the USAO or defendant’s victims, or both.
Defendant agrees that any schedule of payments entered by the district court is a schedule of the
minimum payment due and does not prohibit or limit the methods by which the USAO may
immediately enforce and collect the judgment in full. Defendant acknowledges that restitution
may not be discharged, in whole or in part, in any present or future bankruptcy proceeding.

II. THE USAO’S OBLIGATIONS
2. The USAO agrees to:

a. Stipulate to facts agreed to in this agreement;

b. Abide by all agreements regarding sentencing contained in this agreement;

Cc. At sentencing, provided that defendant demonstrates an acceptance of
responsibility for the offense up to and including the time of sentencing, recommend a two-level

reduction in the applicable sentencing guidelines offense level, pursuant to USSG § 3E1.1, and

move for an additional Gne-level reduction if available under that section;

d. At sentencing, move to dismiss the indictment as against defendant.

Defendant agrees, however, that the district court may consider any dismissed charges in

 
10

11

12

13

14

15

16

17

18

19

20

21

22 1

24

23

 

Case 2:18-cr-00169-JCM-NJK Document 139 Filed 07/02/20 Page 4 of 18

determining the applicable sentencing guidelines range, the propriety and extent of any departure
from that range, and the sentence to be imposed; and
e. Not bring any additional charges against defendant arising out of the
investigation in the District of Nevada which culminated in this agreement and based on
conduct known to the USAO. However, the USAO reserves the right to prosecute defendant for
(a) any crime of violence as defined by 18 U.S.C. § 16; and (b) any criminal tax violations
(including conspiracy to commit such violations chargeable under 18 U.S.C. § 371). Defendant
agrees that the district court at sentencing may consider any uncharged conduct in determining
the applicable sentencing guidelines range, the propriety and extent of any departure from that
range, and the sentence to be imposed after consideration of the sentencing guidelines and all
other relevant factors under 18 U.S.C. §.3553(a).
Til. ELEMENTS OF THE OFFENSE

3. Count One: The elements of Illegal Remunerations for Health Care Referrals, in

violation of 42 U.S.C. § 1320a-7b(b)(1)(A), are as follows:

First: Defendant knowingly and willfully solicited or received remuneration directly or
indirectly, overtly or covertly, in cash or in kind;

Second: Defendant did so in return for referring an individual to a person for the

 

furnishing or arranging for the furnishing of any item or service; and
Third: Payment for the item or service may be made in whole or in part under a Federal
health care program.
42 U.S.C. § 1320a-7b(b)(1)(A); United States v. Hong, 938 F.3d 1040 (9th Cir. 2019).
IV. CONSEQUENCES OF CONVICTION

4. Maximum Statutory Penalties: —

a. Defendant understands that the statutory maximum sentence the district

court can impose for a violation of 42 U.S.C. § 1320a-7b(b)(1)(A), is: 10 years imprisonment; a

4

 
10

11

12

13

14

15

16

17

18

19

20

21

22-

23

24

 

Case 2:18-cr-00169-JCM-NJK Document 139 Filed 07/02/20 Page 5 of 18

3-year period of supervised release; a fine of $100,000 or twice the gross gain or gross loss
resulting from the offenses, whichever is greatest; and a mandatory special assessment of $100.

5. Parole Abolished: Defendant acknowledges that defendant’s prison sentence
cannot be shortened by early release on parole because parole has been abolished.

6. Supervised Release: Defendant understands that supervised release is a period of
‘time following imprisonment during which defendant will be subject to various restrictions and
requirements. Defendant understands that if defendant violates one or more of the conditions of
any supervised release imposed, defendant may be returned to prison for all or part of the term of
supervised release authorized by statute for the offense that resulted in the term of supervised
release, which could result in defendant serving a total term of imprisonment greater than the
statutory maximum stated above.

7. Factors under 18 U.S.C. § 3553: Defendant understands that the district court
must consider the factors set forth in 18 U.S.C. § 3553(a) in determining defendant’s sentence.
However, the statutory maximum sentence limits the district court’s discretion in determining
defendant’s sentence.

8. Potential Collateral Consequences of Conviction: Defendant understands that, by
pleading guilty, defendant may be giving up valuable government benefits and valuable civic
rights, such as the right to vote, the right to possess a firearm, the right to hold office, and the
right to serve on a jury. Defendant understands that once the district court accepts defendant’s
guilty plea, it will be a federal felony for defendant to possess a firearm or ammunition.
Defendant understands that the conviction in this case may also subject defendant to various

‘other collateral conséquences, including but not limited to revocation of probation, parole, or

supervised release in another case and suspension or revocation of a professional license.

 
10
11
12
13
14
15
16
17
18
19
20
21

22-

23

24

 

Case 2:18-cr-00169-JCM-NJK Document 139 Filed 07/02/20 Page 6 of 18

Defendant understands that unanticipated collateral consequences will not serve as grounds to
withdraw defendant's guilty plea.

9. Potential Removal/Deportation Consequences of Conviction: Defendant
understands that, if defendant is not a United States citizen, the felony conviction in this case
may subject defendant to removal, also known as deportation, which may, under some
circumstances, be mandatory; denial of citizenship; and denial of admission to the United States
in the future. The district court cannot, and defendant’s attorney also may not be able to, advise
defendant fully regarding the immigration consequences of the felony conviction in this case.
Defendant understands that unexpected immigration consequences will not serve as grounds to
withdraw defendant’s guilty plea.

V. FACTUAL BASIS

10. Defendant admits that defendant is, in fact, guilty of the offense to which
defendant is agreeing to plead guilty. Defendant acknowledges that if defendant elected to go to
trial instead of pleading guilty, the USAO could prove defendant’s guilt beyond a reasonable
doubt. Defendant further acknowledges that defendant’s admissions and declarations of fact set
forth below satisfy every element of the charged offense. Defendant waives any potential future
claim that the facts defendant admitted below are insufficient to satisfy the elements of the
charged offense. Defendant admits and declares under penalty of perjury that the facts set forth
below are true and correct:

11. From im or about November 2016 to in or about April 2017, the Defendant,
LESLIE KALYN, worked at Human Behavior Institute (HBI). HBI’s practitioners develop and

implement managed behavioral health services and employee assistance programs.

12. Defendant worked as an Advance Practice Registered Nurse (APRN) at HBI.

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:18-cr-00169-JCM-NJK Document 139 Filed 07/02/20 Page 7 of 18

13. Defendant agreed to enter into a kickback scheme with Nelson Mukuna, the
owner of Atlas Pharmacy. The scheme involved defendant prescribing Lidocaine, Modafinil,
and Diclofenac Sodium prescriptions that were filled and processed by Atlas Pharmacy and that
were medically unnecessary. The prescriptions were medically unnecessary because there was no
medical need, or sparse documentation in the patient files to support the patient’s actual medical
need for these expensive specialty prescriptions, especially as part of a behavioral health practice.
In addition, on some occasions, prescriptions for these drugs were called into Atlas Pharmacy
without the patient even knowing that the medications had been prescribed.

14. Atlas Pharmacy processed defendant's patients’ prescriptions through Medicaid.
for payments of these prescriptions that the patients did not receive or that were not medically
necessary. Defendant and her coconspirators utilized these specific drugs because they would
produce a high dollar profit for the Atlas Pharmacy and because defendant and her
coconspirators knew it would be easier for th ree without scrutiny given the
medications were not highly regulated Sche GreZ

15. Atlas Pharmacy submitted approximately 4,555 Medicaid claims for Lidocaine.
Out of these total claims for Lidocaine, Atlas Pharmacy identified defendant as being the
ordering provider on 912 claims which resulted in pecuniary harm to Medicaid. Claims where
defendant was listed as being the ordering provider attributed to approximately 33% of the total
Lidocaine claim payments received by Atlas Pharmacy.

16. Atlas Pharmacy submitted approximately 2,088 Medicaid claims for Modafinil.
Out of these total claims for Modafinil, Atlas Pharmacy identified defendant as being the

ordering Provider on 372 claims, which resulted in pecuniary harm to Medicaid. Claims where

defendant was listed as s being the ordering provider attributed to approximately 20% of the total

Modafinil claim payments received by Atlas Pharmacy.

 
10

11

12

13

14

15

16

17

18

19

20

21

 

Case 2:18-cr-00169-JCM-NJK Document 139 Filed 07/02/20 Page 8 of 18

17. Defendant and her coconspirators willfully and knowingly ordered prescriptions of
Lidocaine and Modafinil that were not actually prescribed to patients and did so in consideration
of remuneration in cash. These actions resulted in actual pecuniary harm to Medicare Part B and
D, as well as Medicaid.

18. As part of the scheme, defendant admits that Nelson Mukuna, the owner of Atlas
Pharmacy, paid defendant cash payments in exchange for defendant referring patients to Atlas
Pharmacy for prescriptions that were medically unnecessary.

19. All ofthe foregoing occurred in the State and Federal District of Nevada and
elsewhere.

VI. SENTENCING FACTORS

20. Discretionary Nature of Sentencing Guidelines: Defendant understands that in
determining defendant’s sentence, the district court is required to calculate the applicable
sentencing guidelines range and to consider that range, possible departures under the sentencing
guidelines, and the other sentencing factors set forth in 18 U.S.C. § 3553(a). Defendant
understands that the sentencing guidelines are advisory only, that defendant cannot have any
expectation of receiving a sentence within the calculated sentencing guidelines range, and that
after considering the sentencing guidelines and the other § 355 3(a) factors, the district court will
be free to exercise its discretion to impose any sentence it finds up to the maximum set by statute
for the crime of conviction.

21. Offense Level Calculations: The parties jointly agree and stipulate that, in
calculating Defendant’s advisory guidelines sentencing range, the Court should use the following

base offense level and adjustments; acknowledge that these stipulations do not bind the district.

court; and agree that they will not seek to apply or advocate for the use of any other base offense

 
10

11

12

13

14

15

16

17

18

19

(h) fails to appear in court; or (i) violates the conditions of pretrial release.

 

Case 2:18-cr-00169-JCM-NJK Document 139 Filed 07/02/20 Page 9 of 18

level or any other specific offense characteristics, enhancements, or reductions in calculating the

advisory guidelines range, except as expressly noted in the following paragraph:

Count 1: 42 U.S.C. § 1320a-7b(b)(1)(A)

 

 

 

 

 

 

 

Offense Level Calculation USSG
Base Offense Level 6 §2B1.1(a)(2)
Use of Special Skill +2 § 3B1.3
Mitigating Role -2 § 3B1.2 (a)

 

 

Defendant and the USAO reserve the right to argue that the following additional specific
offense characteristics, adjustments, and departures under the sentencing guidelines are
appropriate: 1) the applicability of an enhancement under U.S.S.G. § 2B1.1(b)(1); and 2) the
applicability of an enhancement under U.S.S.G. § 2B1.1(7)(B)q@).

22. Reduction for Acceptance of Responsibility: Under USSG § 3E1.1(a), the USAO
will recommend that defendant receive a two-level downward adjustment for acceptance of
responsibility unless defendant (a) fails to truthfully admit facts establishing a factual basis for the
guilty plea when defendant enters the plea; (b) fails to truthfully admit facts establishing the
amount of restitution owed when defendant enters the guilty plea; (c) fails to truthfully admit
facts establishing the forfeiture allegations when defendant enters the guilty plea; (d) provides
false or misleading information to the USAO, the Court, Pretrial Services, or the Probation
Office; (e) denies involvement in the offense or provides conflicting statements regarding
defendant’s involvement or falsely denies or frivolously contests conduct relevant to the offense;

(f) attempts to withdraw defendant’s guilty plea; (g) commits or attempts to commit any crime;

Under USSG § 3E1.1(b), if the district court determines that defendant’s total offense
level before operation of § 3E1.1(a) is 16 or higher, and if the USAO recommends a two-level

9

 
10

11

12

13

14

15

16

17

18

19

20

21

~~ 22

23

24

 

Case 2:18-cr-00169-JCM-NJK Document 139 Filed 07/02/20 Page 10 of 18

downward adjustment pursuant to the preceding paragraph, the USAO will move for an
additional one-level downward adjustment for acceptance of responsibility before sentencing
because defendant communicated defendant’s decision to plead guilty in a timely manner that
enabled the USAO to avoid preparing for trial and to efficiently allocate its resources.

23. Criminal History Category. Defendant acknowledges that the district court may
base defendant’s sentence in part on defendant’s criminal record or criminal history. The district
court will determine defendant’s criminal history category under the sentencing guidelines.

24. Additional Sentencing Information: The stipulated sentencing guidelines
calculations are based on information now known to the parties. Defendant understands that
both defendant and the USAO are free to (a) supplement the facts in this agreement by supplying
relevant information to the U.S. Probation and Pretrial Services Offices and the district court
regarding the nature, scope, and extent of defendant’s criminal conduct and any aggravating or
mitigating facts or circumstances; and (b) correct any and all factual misstatements relating to the
district court’s sentencing guidelines calculations and determination of sentence. While this
paragraph permits both the USAO and defendant to submit full and complete factual
information to the U.S. Probation and Pretrial Services Offices and the district court, even if that
factual information may be viewed as inconsistent with the facts agreed to in this agreement, this
paragraph does not affect defendant’s and the USAO’s obligations not to contest the facts agreed
to in this agreement. Good faith efforts to provide truthful information or to correct factual
misstatements shall not be grounds for defendant to withdraw defendant’s guilty plea.

Defendant acknowledges that the U.S. Probation Office may calculate the sentencing

guidelines differently and may rely on additional information it‘obtains through its investigation.

Defendant also acknowledges that the district court may rely on this and other additional

information as it calculates the sentencing guidelines range and makes other sentencing

10

 
* 10

11

12

13

14

15

16

17

18

19

 

Case 2:18-cr-00169-JCM-NJK Document 139 Filed 07/02/20 Page 11 of 18

determinations, and the district court’s reliance on such information shall not be grounds for
defendant to withdraw defendant’s guilty plea.
VII. POSITIONS REGARDING SENTENCING

25. The USAO will recommend that the district court sentence defendant at the low
end of the advisory guideline range as determined by the district court. Defendant may argue
for a downward variance pursuant to 18 U.S.C. § 3553.

26. Defendant acknowledges that the district court does not have to follow the
recommendation of either party.

27. Notwithstanding its agreement to recommend a sentence as described above, the
USAO reserves its right to defend any lawfully imposed sentence on appeal or in any post-
conviction litigation.

28.  Ifdefendant commits any act that results in the Court finding that defendant is

not entitled to a downward adjustment for acceptance of responsibility, the USAO is entitled to

-argue for any sentence it deems appropriate under 18 U.S.C. § 3553(a). In any such event,

Defendant remains bound by the provisions of this agreement and shall not have the right to
withdraw defendant’s guilty plea.
VII. WAIVER OF CONSTITUTIONAL RIGHTS
29. Defendant understands that by pleading guilty, defendant gives up the following
rights:
a. The right to persist in a plea of not guilty;

b. The right to a speedy and public trial by jury;

“C. The right to be represented by counsel—and if necessary have the court

appoint counsel—at trial. Defendant understands, however, that, defendant retains the right to

11

 
23

10
11
12
13
14
15
16
17
18
19
20
21

22

24

 

Case 2:18-cr-00169-JCM-NJK Document 139 Filed 07/02/20 Page 12 of 18

be represented by counsel—andi if necessary have the court appoint counsel—at every other stage
of the proceeding;

d. The right to be presumed innocent and to have the burden of proof placed.
on the USAO to prove defendant guilty beyond a reasonable doubt;

e. The right to confront and cross-examine witnesses against defendant;

f. The right to testify and to present evidence in opposition to the charges,
including the right to compel the attendance of witnesses to testify;

g. The right not to be compelled to testify, and, if defendant chose not to
testify or present evidence, to have that choice not be used against defendant; and

h. The right to pursue any affirmative defenses, Fourth Amendment or Fifth
Amendment claims, and any other pretrial motions that have been filed or could be filed.

IX. WAIVER OF APPELLATE RIGHTS
30. Waiver of Appellate Rights. Defendant knowingly and expressly waives: (a) the
right to appeal any sentence imposed within or below the applicable Sentencing Guideline range
as determined by the district court; (b) the right to appeal the manner in which the district court
determined that sentence on the grounds set forth in 18 U.S.C. § 3742; and (c) the right to appeal
any other aspect of the conviction, including but not limited to the constitutionality of the statute
of conviction; any other aspect of the sentence; and any order of restitution or forfeiture.
31. | Defendant reserves only the right to appeal any portion of the sentence that is an

upward departure or variance from the applicable Sentencing Guideline range as determined by
the district court.

32. Waiver-of-Post-Conviction Rights. Defendant also knowingly and expressly

waives all collateral challenges, including any claims under 28 U.S.C. § 2255, to defendant’s

12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:18-cr-00169-JCM-NJK Document 139 Filed 07/02/20 Page 13 of 18

conviction, sentence, and the procedure by which the district court adjudicated guilt and
imposed sentence, except non-waivable claims of ineffective assistance of counsel.

33. Preservation of Evidence: Defendant acknowledges that the USAO and the
agencies investigating this case are not obligated or required to preserve any evidence obtained in
the investigation of this case.

X. RESULT OF WITHDRAWAL OF GUILTY PLEA
OR VACATUR/REVERSAL/SET-ASIDE OF CONVICTION

34. Consequence of withdrawal of guilty plea: Defendant agrees that if, after entering
a guilty plea pursuant to this agreement, defendant seeks to withdraw and succeeds in
withdrawing defendant’s guilty plea on any basis other than a claim and finding that entry into
this agreement was involuntary, then (a) the USAO will be relieved of all of its obligations under
this agreement and (b) should the USAO choose to pursue any charge that was either dismissed
or not filed as a result of this agreement, then (i) any applicable statute of limitations will be
tolled between the date of defendant’s signing of this agreement and the filing commencing any
such action; and (ii) defendant waives and gives up all defenses based on the statute of
limitations, any claim of pre-indictment delay, or any speedy trial claim with respect to any such
action, except to the extent that such defenses existed as of the date of defendant’s signing this
agreement.

35. Consequence of vacatur, reversal, or set-aside: Defendant agrees that if
defendant’s conviction is vacated, reversed, or set aside, imposed by the district court to which
the parties stipulated in this agreement is vacated or set aside, both the USAO and defendant will
be released from all their obligations under this agreement, except that, should the USAO choose
to pursue any charge that was either dismissed or not filed as a result of this agreement, then (i)

any applicable statute of limitations will be tolled between the date of defendant’s signing of this

13

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

24

 

Case 2:18-cr-00169-JCM-NJK Document 139 Filed 07/02/20 Page 14 of 18

agreement and the filing commencing any such action; and (ii) defendant waives and gives up all
defenses based on the statute of limitations, any claim of pre-indictment delay, or any speedy
trial claim with respect to any such action, except to the extent that such defenses existed as of
the date of defendant’s signing this agreement.

XI. BREACH OF AGREEMENT

36. Defendant agrees that if, at any time after this agreement becomes effective,
defendant knowingly violates or fails to perform any of defendant’s obligations under this
agreement (“a breach”), the USAO may declare this agreement breached. All of defendant’s
obligations are material, a single breach of this agreement is sufficient for the USAO to declare a
breach, and defendant shall not be deemed to have cured a breach without the express agreement
of the USAO in writing. If the USAO declares this agreement breached, and the district court
finds such a breach to have occurred, then: (a) if defendant has previously entered a guilty plea
pursuant to this agreement, defendant will remain bound by the provisions of this agreement and
will not be able to withdraw the guilty plea, and (b) the USAO will be relieved of all its
obligations under this agreement.

37. Following the Court’s finding of a knowing breach of this agreement by defendant,
should the USAO choose to pursue any charge that was either dismissed or not filed as a result
of this agreement, then:

a. Defendant agrees that any applicable statute of limitations is tolled between
the date of defendant’s signing of this agreement and the filing commencing any such action.

b. Defendant waives and gives up all defenses based on the statute of
limitations, any claim of pre-indictment delay, or any speedy trial claim with respect to any such

action, except to the extent that such defenses existed as of the date of defendant’s signing this

agreement.

14

 
10
11
12
13
14
15
16
17
18
19
20
21
22
2B

24

 

 

Case 2:18-cr-00169-JCM-NJK Document 139 Filed 07/02/20 Page 15 of 18

c. Defendant agrees that: (i) any statements made by defendant, under oath,
at the guilty plea hearing (if such a hearing occurred prior to the breach); (ii) the agreed to factual
basis statement in this agreement; and (iii) any evidence derived from such statements, shall be
admissible against defendant in any such action against defendant, and defendant waives and
gives up any claim under the United States Constitution, any statute, Federal Rule of Evidence
410, Federal Rule of Criminal Procedure 11(f), or any other federal rule, that the statements or
any evidence derived from the statements should be suppressed or are inadmissible.

XIII. COURT AND UNITED STATES PROBATION
AND PRETRIAL SERVICES OFFICE NOT PARTIES.

38. Defendant understands that the Court and the U.S. Probation and Pretrial
Services Office are not parties to this agreement and need not accept any of the USAO’s
sentencing recommendations or the parties’ agreements to facts or sentencing factors.

39. Defendant understands that both defendant and the USAO are free to argue on
appeal and collateral review that the district court’s sentencing guidelines calculations and the
sentence it chooses to impose are not error.

40. Defendant understands that even if the district court ignores any sentencing
recommendation, finds facts or reaches conclusions different from those agreed to by the parties,
or imposes any sentence up to the maximum established by statute, defendant cannot, for that
reason, withdraw defendant’s guilty plea, and defendant will remain bound to fulfill all
defendant’s obligations under this agreement. Defendant understands that no one—not the
prosecutor, defendant’s attorney, or the Court—can make a binding prediction or promise

regarding the sentence defendant will receive, except that it will be within the statutory. --

15

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23:

24

Case 2:18-cr-00169-JCM-NJK Document 139 Filed 07/02/20 Page 16 of 18

XIV. ADDITIONAL ACKNOWLEDGMENTS
41. The Defendant acknowledges that:

a. Defendant read this agreement, and defendant understands its terms and
conditions.

b. Defendant had adequate time to discuss this case, the evidence, and this
agreement with defendant’s attorney.

c. Defendant carefully and thoroughly discussed all terms of this agreement
with defendant’s attorney.

d. Defendant understands the terms of this agreement and voluntarily agrees
to those terms.

e. Defendant has discussed with defendant’s attorney the following: the
evidence; defendant’s rights; possible pretrial motions that might be filed; possible defenses that
might be asserted either prior to or at trial; the sentencing factors set forth in 18 U.S.C. 3553(a);
the relevant sentencing guidelines provisions; and consequences of entering into this agreement.

f. The representations contained in this agreement are true and correct,
including the factual basis for defendant's offense set forth in this agreement.

g. Defendant was not under the influence of any alcohol, drug, or medicine
that would impair defendant’s ability to understand the agreement when defendant considered
signing this agreement and when defendant signed it.

42. Defendant understands that defendant alone decides whether to plead guilty or go
to trial, and acknowledges that defendant has decided to enter defendant’s guilty plea knowing of

the charges brought against deferidant, defendant’s possible defenses, and the benefits and

-f}- —--—----.--—- oes

possible detriments of proceeding to trial.

16

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 2:18-cr-00169-JCM-NJK Document 139 Filed 07/02/20 Page 17 of 18

43. Defendant understands that no promises, understandings, or agreements other
than those set forth in this agreement have been made or implied by defendant, defendant’s
attorney, or the USAO, and no additional promises, agreements, or conditions shall have any
force or effect unless set forth in writing and signed by all parties or confirmed on the record
before the district court.

44. Defendant acknowledges that defendant decided to plead guilty voluntarily and
that no one threatened, coerced, or forced defendant to enter into this agreement.

45. Defendant is satisfied with the representation of defendant’s attorney, and
defendant is pleading guilty because defendant is guilty of the charges and chooses to take
advantage of the promises set forth in this agreement and for no other reason.

///
///
///
///
///
///
///
///
///
//1
///
//fo ~~

///

17

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 2:18-cr-00169-JCM-NJK Document 139 Filed 07/02/20 Page 18 of 18

XV. PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING
46. The parties agree that this agreement will be considered part of the record of
defendant’s guilty plea hearing as if the entire agreement had been read into the record of the
proceeding.
AGREED AND ACCEPTED

UNITED STATES ATTORNEY’S OFFICE
FOR THE DISTRICT OF NEVADA

NICHOLAS A. TRUTANICH
United States

  
     
 

bb / _7-2t- Low
P LE aa Date
Assistant United States Attorney

 

?[>/20

LESLIE
Defendant

Date

 

pesca
CHRISTIAN; Date

Attorney for Defendant LESLIE KALYN

18

 
